Case 17-27447        Doc 37     Filed 01/31/19     Entered 01/31/19 12:43:54          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 27447
         Angelica Delgado

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/13/2017.

         2) The plan was confirmed on 01/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/28/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-27447              Doc 37   Filed 01/31/19    Entered 01/31/19 12:43:54                 Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $7,328.00
           Less amount refunded to debtor                           $686.99

 NET RECEIPTS:                                                                                        $6,641.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $1,251.66
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $302.85
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $1,554.51

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                       Unsecured         198.00        255.66           255.66           0.00       0.00
 Capital One Auto Finance           Unsecured            NA          76.26            76.26           0.00       0.00
 Capital One Auto Finance           Secured       17,553.00     17,629.26        17,553.00       4,279.70     806.80
 CBNA/Best Buy                      Unsecured      1,569.00            NA               NA            0.00       0.00
 Midland Funding LLC                Unsecured           0.00        290.48           290.48           0.00       0.00
 Midland Funding LLC                Unsecured           0.00        403.06           403.06           0.00       0.00
 Nordstrom/TD BANK USA              Unsecured         434.00           NA               NA            0.00       0.00
 Portfolio Recovery Associates      Unsecured         300.00        280.65           280.65           0.00       0.00
 Portfolio Recovery Associates      Unsecured           0.00      1,801.58         1,801.58           0.00       0.00
 Quantum3 Group                     Unsecured         459.00        459.53           459.53           0.00       0.00
 Quantum3 Group                     Unsecured         563.00        600.77           600.77           0.00       0.00
 Quantum3 Group                     Unsecured         354.00        354.74           354.74           0.00       0.00
 Quantum3 Group                     Unsecured         338.00        338.38           338.38           0.00       0.00
 Quantum3 Group                     Unsecured         986.00      1,044.60         1,044.60           0.00       0.00
 Syncb/Oldnavydc                    Unsecured         348.00           NA               NA            0.00       0.00
 TD Bank USA NA                     Unsecured      1,212.00       1,491.51         1,491.51           0.00       0.00
 Tidewater Credit Services          Unsecured      1,224.00       1,276.40         1,276.40           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-27447        Doc 37      Filed 01/31/19     Entered 01/31/19 12:43:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,553.00          $4,279.70           $806.80
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,553.00          $4,279.70           $806.80

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,673.62               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,554.51
         Disbursements to Creditors                             $5,086.50

 TOTAL DISBURSEMENTS :                                                                       $6,641.01


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
